PER CURIAM.
Gail Calhoun petitions this court for a writ of certiorari to review an order of the circuit court which grants the respondent/appellee’s motion for bifurcation of dissolution proceedings and dissolves the parties’ marriage.
We are unable to conclude that the order constitutes a departure from the essential requirements of law and, therefore, deny the petition for certiorari. We also find no abuse of discretion in the circuit court’s granting of respondent/appellee’s motion for reduction of temporary spousal support and affirm that order. Our decision is without prejudice to petitioner/appellant to move the circuit court for modification of the support obligation upon good cause shown.
HALL, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.